Citation Nr: 1818382	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 





INTRODUCTION

The Veteran had active duty service from September 1985 to March 1987, from August 1990 to May 1991 and from September 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2016, the Board remanded the claim for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDING OF FACT

The evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of her service-connected disabilities.
 

CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.314, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she is unemployable due to her service-connected disabilities.

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connected for obstructive sleep apnea rated as 50 percent disabling, adjustment disorder with depressed mood and anxiety rated as 30 percent disabling, mechanical low back strain rated as 20 percent disabling, left hip tendonitis rated as 10 percent disabling, right knee musculoligamentous strain rated as 10 percent disabling, left knee musculoligamentous strain rated as 10 percent disabling, radiculopathy of the left lower extremity rated as 10 percent disabling, radiculopathy of the right lower extremity rated as 10 percent disabling, right ankle musculoligamentous strain rated as noncompensable, left hip tendonitis with limitation of extension rated as noncompensable, and left him tendonitis with limitation of flexion  rated as noncompensable.  The Veteran has a combined rating of 90 percent.  Thus, for the entire appeal period, the Veteran met the schedular requirement for TDIU. 

During a February 2014 ankle examination, the Veteran reported that after her walk, which is two miles every morning, her ankles hurt.  She reported she has twisted them several times throughout the years.  She denied surgery of injections.  She reported that over the previous year it felt like she could fall but she reported she had not had any recent falls.  She reported only falling 6 years earlier when she injured her tailbone.  She reported experiencing flare-ups with very prolonged walking.  The Veteran reported that her ankle condition did not impact her ability to work.  

Regarding her knees the Veteran reported they feel similar to her ankles - they feel like they may give out.  She reported she is unable to get down on the floor without assistance and is also unable to get back up.  She denied surgery and injections and reported some intermittent pain especially when walking.  She reported flare-ups with prolonged sitting or walking.  Regarding functional impact she reported that her knee condition impacts her work because she supervises young children and has to sit in little chairs but has difficulty getting back up from the floor.  

During the February 2014 back examination the Veteran reported her low back disability as her "main disability."  She denied having any surgery or injections to the back and stated that she does not go to physical therapy or utilize chiropractic treatment.  She reported increased back pain over the previous year.   She reported taking Aleve twice daily and no other treatment.  She reported flare-ups with prolonged sitting and reported she hired a house keeper to clean.  The Veteran reported that her back disability impacts her ability to work because with prolonged sitting "she can feel it."  She reported she stops work often or gets up due to back pain.  

During the hip examination the Veteran reported bilateral hip pain that wakes her up at night.  She stated that she has to switch sides while sleeping.  She reported her hips hurt in the morning with prolonged sitting.  She denied surgery and injections.  She reported flare-ups with sitting and sleeping.  The Veteran reported that her hip condition impacts her ability work because prolonged sitting is difficult.   

The February 2014 VA examiner addressed the impact the of Veteran's joint disabilities on her employability.  Regarding the Veteran's service-connected back disability the examiner indicated that the Veteran may require the flexibility to stand frequently from sitting for relief of back pain as she reported that prolong sitting causes flare-ups.  Also, the Veteran would not be a candidate for medium to heavy lifting of repetitive bending.  She reported being able to walk continuously for 2 miles.  

Regarding her knees and ankles the examiner indicated the Veteran would not be a candidate for climbing to unprotected heights due to her complaints of instability.  Regarding the Veteran' knees, the examiner reported that she may require the flexibility to stand frequently from sitting due to complaints of knee pain with prolonged sitting.  Regarding the Veteran's hip condition, the examiner concluded that there would be no significant limitation.  

During a March 2014 VA examination, the Veteran reported that she worked as a navigator for the Affordable Care Act.  Regarding her hip condition, she reported that she gets up twice a night to move around causing her to be tired.  She also reported that she has to get up from her computer because her back and hips hurt.  She further reported that pain goes from her back to her buttocks to her legs with prolonged sitting or with sleeping on either side.    
 
During a March 2014 VA psychiatric evaluation the examiner indicated that the Veteran's adjustment disorder caused occupation and social impairment due to mild or transient symptoms which decrease word efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that after separation in 2008 she was still worked for Head Start as a nurse.  She reported she loved kids.  She reported she supervised 18 women.  She further indicated that she switched to be a navigator for the Affordable Care Act.  She reported trouble sleeping due to pain.  She reported being "grouchy" at work and at home.   

In May 2014 the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  She reported that she was still working until June 2014 as a program manager for Community Action Partnership.  She reported that she became too disabled to work in November 2013.  She reported that she left her job due to her disability but did not explain further.  She reported that her current monthly income was $1,500.  She indicated that she finished high school and completed one year of college.  

In the Veteran's June 2014 VA Form 9 she reported that all her conditions are worse than the assigned conditions and that her denied conditions are secondary to her service-connected disabilities and moderate to severe.  She further reported that she is in the process of applying for Social Security benefits.  She indicated that she had to drop her work load because the pain had worsened and that she will no longer be working due to her service-connected conditions.  She further reported that her inability to get good sleep and the pain associated with her condition affects her mental health and her ability to keep gainful employment.  

During an April 2016 VA examination the Veteran reported that since her last examination her bilateral hip pain has increased and her left hip pain is stabbing and causes sharp pain especially while doing house work and sleeping.  Regarding functional impact the Veteran reported her hip condition is impacted during prolonged standing or sitting. 

Based on the aforementioned evidence, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation as a result of her service-connected disabilities.  Throughout most of the appeal period the Veteran was gainfully employed.  The Veteran consistently reported pain with sleeping, prolonged walking, and prolonged sitting.  However, she indicated that she was able to walk for up to two miles.  The examiner opined that she could participate in a sedentary occupation if given the flexibility to stand periodically.  Although she reported a worsening in her symptoms caused her to leave her job in June 2014 after 6 years, her VA treatment records and VA examinations do not indicate that her symptoms are severe enough to preclude employment.  

Moreover, the Veteran's limitations due to her service-connected disabilities are considered in the 90 percent combined disability rating she receives.  Indeed, the assignment of the 90 percent schedular rating is recognition of the functional limitations caused by his disabilities and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  As such, the evidence does not persuasively support a finding that the Veteran is unable to obtain and maintain substantially gainful employment solely due to her service-connected disabilities.  See 38 C.F.R. §4.19.  

For all the foregoing reasons, the Board finds that the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


